Citation Nr: 0507254	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-36 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of pulmonary cancer, to include removal of a lung 
nodule from the right upper lobe.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1967 to May 1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2002 rating action that 
granted service connection for residuals of pulmonary cancer, 
to include removal of a lung nodule from the right upper 
lobe, and assigned an initial 100 percent rating therefor 
from February 14, 2002, and thereafter an initial 10 percent 
rating from November 1, 2002.  A Notice of Disagreement with 
the planned reduction in rating to 10 percent was received in 
November 2002.  A Statement of the Case (SOC) was issued in 
November 2003, and a Substantive Appeal was received in 
December 2003.

The Board notes that, by rating action of July 2004, the RO 
proposed to sever service connection for residuals of 
pulmonary cancer, to include removal of a lung nodule from 
the right upper lobe.  While the question of severance would 
appear to be inextricably intertwined with the question of a 
higher rating on appeal (see Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991), holding that two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue), as of yet, the severance has not been accomplished, 
and the claims file does not express the veteran's 
disagreement with the proposed action.  As the claim for 
increase is the only matter for which the veteran has 
perfected an appeal, only that matter is listed on the title 
page.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board notes that, in his December 2003 Substantive 
Appeal, the veteran requested a hearing before a Veterans Law 
Judge (VLJ) at the RO (Travel Board hearing).  In response to 
RO correspondence, in August 2004, the veteran requested a 
videoconference hearing before a VLJ, instead of a Travel 
Board hearing.  By letter of January 2005, the RO notified 
the veteran of a Board videoconference hearing that had been 
scheduled for him at the RO for a date in March.  However, 
later in January 2005, the veteran filed a statement, in 
response, in which he declined the scheduled videoconference 
hearing, and reiterated his request for a Travel Board 
hearing.

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 






Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


